

116 HR 7180 IH: Honor Your Oath Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7180IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Murphy of North Carolina (for himself, Mr. Budd, Mr. Posey, and Mr. Bishop of North Carolina) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reduce the annual rate of pay during a succeeding Congress of Members of the House of Representatives who cast a vote or record their presence in the House by proxy during a Congress, and for other purposes.1.Short titleThis Act may be cited as the Honor Your Oath Act.2.Reduction in pay of Members who vote by proxy(a)Reduction during next CongressIf on any day during a Congress an individual who serves as a Member of the House of Representatives uses a designated proxy to cast a vote in the House or to record the Member’s presence in the House in response to a quorum call, the annual rate of pay applicable under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) with respect to such individual for each pay period occurring during the next Congress during which the individual serves as a Member of the House of Representatives shall be equal to $1.(b)Sense of Congress regarding donation of salary to charity or use for deficit reductionIt is the sense of Congress that any individual whose annual rate of pay is equal to $1 pursuant to subsection (a) should donate that pay to a charitable organization or return it to the Treasury for purposes of deficit reduction.(c)Treatment of Delegates as MembersIn this section, the term Member of the House of Representatives includes a Delegate or Resident Commissioner to the Congress.